         Case 1:19-cr-00622-DLC Document 14 Filed 03/20/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      March 20, 2020

BY ECF

                                                     MEMO ENDORSED
The Honorable Denise L. Cote
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Jose Alvarez, 19 Cr. 622 (DLC)

Dear Judge Cote:

       The Government respectfully submits this letter, with the consent of counsel to defendant
Jose Alvarez, to request the trial scheduled to commence on April 8, 2020, and all corresponding
interim deadlines, be adjourned for at least two months, until no earlier than June 8, 2020.

        The defendant intends to plead guilty pursuant to a written plea offer extended to the
defendant in February 2020. Defense counsel, however, is currently out of the District and, due
to the COVID-19 pandemic, does not expect he will be able to return to the District for a change-
of-plea proceeding prior to April 8, 2020.

        The Government requests that time be excluded between April 8, 2020, and June 8, 2020,
or the date of the trial, whichever is later, under the Speedy Trial Act, pursuant to Title 18, United
States Code, Section 3161(h)(7)(A). Excluding time will best serve the ends of justice and
outweigh the best interests of the public and the defendant in a speedy trial.

       This is the first request by either party for an adjournment of the trial date.

                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                           by: /s/
                                               Daniel H. Wolf
                                               Assistant United States Attorney
                                               (212) 637-2337

cc:    Irving Cohen, Esq. (by ECF)       Granted. The trial date is extended to June 8, 2020.
                                         Under the Speedy Trial Act, time is excluded from April
                                         8 to June 8.       3.22.2020.
